330 S.W.3d 874 (2011)
Tessy L. BELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72038.
Missouri Court of Appeals, Western District.
February 15, 2011.
Susan L. Hogan, Kansas City, MO, for Appellant.
Jayne T. Woods, Jefferson City, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Tessy L. Bell appeals the circuit court's judgment denying his Rule 29.15 motion *875 for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).